Sognier, Judge.
Ravenscroft, an employee of Widener, d/b/a Southland Erection Company, was injured on the job. Ravenscroft sued Wright, the general contractor. Wright filed a third-party complaint against Widener, the subcontractor, on the basis of an indemnification agreement between Wright and Widener. Ravenscroft dismissed his complaint against Wright with prejudice. The trial court’s order dismissing the original complaint states: “Nothing in this order shall be construed to affect the third party complaint in this action.” Widener appeals contending that the dismissal of the original claim is a final, appealable order as to the third-party action. We do not agree.
While this case presents challenging and interesting issues on its *13merits, we cannot reach such issues. The order dismissing the defendant in the main action was not a final judgment within the purview of Section 54 (b) of the Civil Practice Act (Code Ann. § 81A-154 (b)). The case remains pending in the trial court. No certificate of immediate review was granted by the trial court. Thus, the appeal is premature and must be dismissed. Code Ann. § 6-701 (a) (1); Von Waldner v. Baldwin/Cheshire, Inc., 133 Ga. App. 23 (209 SE2d 715) (1974); McReynolds v. Savannah News-Press Division, 133 Ga. App. 815 (212 SE2d 470) (1975).
Decided January 8, 1982
Rehearing denied January 21, 1982
Albert W. Stubbs, J. Barrington Vaught, for appellant.
Charles A. Gower, William G. Scrantom, Jr., Richard A. Marchetti, for appellees.

Appeal dismissed.


Shulman, P. J., and Birdsong, J., concur.